Exhibit 10.4

 

MGM RESORTS INTERNATIONAL

FORM OF FREESTANDING STOCK APPRECIATION RIGHT AGREEMENT

 

--------------------------------------------------------------------------------

 

No. of shares subject to the SAR:

 

SAR No.

 

This Agreement (including its Exhibit, the “Agreement”) is made by and between
MGM Resorts International (formerly MGM MIRAGE), a Delaware corporation (the
“Company”), and              (the “Participant”) with an effective date of
                                    .

 

RECITALS

 

A.            The Board of Directors of the Company (the “Board”) has adopted
the Company’s 2005 Omnibus Incentive Plan, as amended (the “Plan”), which
provides for the granting of awards, including SARs (as that term is defined in
Section 1 below) to selected service providers.  Capitalized terms used and not
defined in this Agreement shall have the same meanings as in the Plan.

 

B.            The Board believes that the grant of SARs will stimulate the
interest of selected employees in, and strengthen their desire to remain with,
the Company or a Parent or Subsidiary (as those terms are hereinafter defined).

 

C.            The Compensation Committee of the Board (the “Committee”) has
authorized the grant of a SAR to the Participant pursuant to the terms of the
Plan and this Agreement.

 

D.            The Committee and the Participant intend that the Plan and this
Agreement constitute the entire agreement between the parties hereto with regard
to the subject matter hereof and shall supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied, and including, without limitation, any employment agreement between
the Participant and the Company or any of its affiliates (including, without
limitation, any Parent or Subsidiary) whether previously entered into, currently
effective or entered into in the future) which relate to the subject matter
hereof.

 

Accordingly, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

1.             Definitions.

 

1.1           “Code” means the Internal Revenue Code of 1986, as amended.

 

1.2           “Current Employment Agreement” means the Participant’s employment
agreement with the Company or any of its affiliates (including, without
limitation, any Parent or Subsidiary) in effect as of the applicable date of
determination.

 

1

--------------------------------------------------------------------------------


 

1.3           “Disability” means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Employer.

 

1.4           “Employer” means the Company, the Subsidiaries and any Parent and
affiliated companies, but specifically excludes Tracinda Corporation, its
stockholder or stockholders, and its subsidiaries.

 

1.5           “Employer’s Good Cause” shall have the meaning given such term or
a comparable term in the Current Employment Agreement; provided that if there is
no Current Employment Agreement or if such agreement does not include such term
or a comparable term, “Employer Good Cause” means:

 

A.            Participant’s failure to abide by the Employer’s policies and
procedures, misconduct, insubordination, inattention to the Employer’s business,
failure to perform the duties required of the Participant up to the standards
established by the Employer’s senior management, or material breach of the
Current Employment Agreement, which failure or breach is not cured by the
Participant within ten (10) days after written notice thereof from the Employer
specifying the facts and circumstances of the alleged failure or breach,
provided, however, that such notice and opportunity to cure shall not be
required if, in the good faith judgment of the Board, such breach is not capable
of being cured within ten (10) days;

 

B.            Participant’s failure or inability to apply for and obtain any
license, qualification, clearance or other similar approval which the Employer
or any regulatory authority which has jurisdiction over the Employer requests or
requires that the Participant obtain;

 

C.            the Employer is directed by any governmental authority in Nevada,
Michigan, Mississippi, Illinois, Macau S.A.R., or any other jurisdiction in
which the Employer is engaged in a gaming business or where the Employer has
applied to (or during the term of the Participant’s employment under the Current
Employment Agreement, may apply to) engage in a gaming business to cease
business with the Participant;

 

D.            the Employer determines, in its reasonable judgment, that the
Participant was, is or might be involved in, or is about to be involved in, any
activity, relationship(s) or circumstance which could or does jeopardize the
Employer’s business, reputation or licenses to engage in the gaming business; or

 

E.             any of the Employer’s gaming business licenses are threatened to
be, or are, denied, curtailed, suspended or revoked as a result of the
Participant’s employment by the Employer or as a result of the Participant’s
actions.

 

2

--------------------------------------------------------------------------------


 

1.6           “Fair Market Value” means the closing price of a share of Stock
reported on the New York Stock Exchange (“NYSE”) or other applicable established
stock exchange or over the counter market on the applicable date of
determination, or if no closing price was reported on such date, the first
trading day immediately preceding the applicable date of determination on which
such a closing price was reported.  In the event shares of Stock are not
publicly traded at the time a determination of their value is required to be
made hereunder, the determination of their Fair Market Value shall be made by
the Committee in such manner as it deems appropriate.

 

1.7           “Parent” means a parent corporation as defined in
Section 424(e) of the Code.

 

1.8           “Participant’s Good Cause” shall have the meaning given such term
or a comparable term in the Current Employment Agreement; provided that if there
is no Current Employment Agreement or if such agreement does not include such
term or a comparable term, “Participant’s Good Cause” means:

 

A. The failure of the Employer to pay the Participant any compensation when due;
or

 

B. A material reduction in the scope of duties or responsibilities of the
Participant or any reduction in the Participant’s salary.

 

If a breach constituting Participant’s Good Cause occurs, the Participant shall
give the Employer thirty (30) days’ advance written notice specifying the facts
and circumstances of the alleged breach.  During such thirty (30) day period,
the Employer may either cure the breach (in which case such notice will be
considered withdrawn) or declare that the Employer disputes that Participant’s
Good Cause exists, in which case Participant’s Good Cause shall not exist until
the dispute is resolved in accordance with the methods for resolving disputes
specified in Exhibit A hereto.

 

1.9           “SAR” means a stock appreciation right that is granted,
independently of any stock option pursuant to the Plan, to be settled in Stock,
with the number of shares to be delivered based upon the increase in value of
the underlying Stock.

 

1.10                           “Stock” means the Company’s common stock, $.01
par value per share.

 

1.11         “Subsidiary” means a subsidiary corporation of the Company as
defined in Section 424(f) of the Code or corporation or other entity, whether
domestic or foreign, in which the Company has or obtains a proprietary interest
of more than fifty percent (50%) by reason of stock ownership or otherwise.

 

2.             Grant to Participant.

 

2.1           The Company hereby grants to the Participant, subject to the terms
and conditions of the Plan and this Agreement, a SAR with respect to an
aggregate of                      shares of Stock.  This SAR consists of the
right to receive, upon exercise of this SAR (or any portion thereof), in respect
of each share of Stock so exercised, shares of Stock in an amount whose Fair
Market Value is equal to the excess of (x) the Fair Market Value of a share of
Stock on the date or dates upon which the Participant exercises this SAR, or any
portion thereof, over (y) the Conversion Price (as that term is hereinafter
defined).  No fractional shares shall be issued pursuant to this SAR.

 

3

--------------------------------------------------------------------------------


 

2.2           The conversion price per share for this SAR shall be: 
$            , the Fair Market Value of one underlying share of Stock on the
date of grant (the “Conversion Price”).

 

3.             Terms and Conditions.

 

3.1           Exercisability of SAR.

 

A.            Expiration Date.  This SAR shall expire at 5:00 p.m., Pacific
Standard Time on                        or such earlier time as may be required
by this Agreement if the Participant’s employment with the Employer is
terminated.

 

B.            Exercise of SAR.  In order to exercise this SAR, the Participant
or any other person or persons entitled to exercise this SAR shall give written
notice to the Committee specifying the number of shares with respect to which
this SAR is being exercised, which notice must be received while this SAR is
still exercisable.

 

3.2           Vesting Schedule of SAR.  Subject to paragraph 3.3 herein, this
SAR shall vest and become exercisable in cumulative installments as set forth in
(i) through (iv) below, subject to the Participant’s continued employment with
the Company or any Subsidiary or Parent on each of the dates specified in
(i) through (iv) below:

 

(i)            The first installment shall consist of twenty-five percent (25%)
of the shares of Stock subject to this SAR and shall vest and become exercisable
on                 (the “Initial Vesting Date”).

 

(ii)           The second installment shall consist of twenty-five percent (25%)
of the shares of Stock subject to this SAR and shall vest and become exercisable
on the first anniversary of the Initial Vesting Date.

 

(iii)          The third installment shall consist of twenty-five percent (25%)
of the shares of Stock subject to this SAR and shall vest and become exercisable
on the second anniversary of the Initial Vesting Date.

 

(iv)          The fourth installment shall consist of twenty-five percent (25%)
of the shares of Stock subject to this SAR and shall vest and become exercisable
on the third anniversary of the Initial Vesting Date.

 

3.3           Vesting at Termination.  Upon termination of employment with the
Employer for any reason the unvested portion of this SAR shall be forfeited
without any consideration; provided, however, that, upon termination of
employment by the Employer without Employer’s Good Cause, by the Participant
with Participant’s Good Cause, or due to the Participant’s death or Disability,
the portion of this SAR that would have become vested and exercisable (but for
such termination) under the schedule determined in paragraph 3.2 herein during
the twelve (12) months from the date of the termination of employment shall
become vested and exercisable on the same schedule determined in paragraph 3.2
herein; provided,

 

4

--------------------------------------------------------------------------------


 

however, that such continued vesting shall immediately cease and the unvested
portion of this SAR shall be forfeited in the event the Participant breaches any
post-termination covenant with the Company or its affiliate in an employment
agreement (after taking into account any applicable cure period).  The portion
of this SAR that is vested and exercisable as of the date of termination and
that becomes vested and exercisable in accordance with this Section 3.3, in each
case, shall remain exercisable for the period specified in paragraph 3.5 herein.

 

3.4           Unexercised Portion of SAR.  The unexercised portion of this SAR
may not be exercised after the Participant terminates employment with the
Employer and shall be forfeited upon such termination of employment without any
consideration, except as otherwise provided in paragraphs 3.3 and 3.5 herein;
provided, however, that this SAR may not at any time be exercised in part with
respect to fewer than the lesser of (i) fifty (50) shares or (ii) the number of
shares which remain to be purchased pursuant to this SAR.

 

3.5           Exercise Period. Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the SARs which have
become vested and exercisable at any time prior to the earliest to occur of the
dates specified in (i) though (iii) below and any unexercised portion of this
SAR shall thereafter be forfeited without any consideration:

 

(i)            the expiration date set forth in paragraph 3.1.A herein;

 

(ii)           the date that is one (1) year following the date of termination
of the Participant’s employment by reason of death, Disability, termination by
the Employer without Employer’s Good Cause or by the Participant with
Participant’s Good Cause; and

 

(iii)          the date that is three (3) months following the date of
termination of the Participant’s employment for any reason other than those
specified in Section 3.5(ii).

 

3.6           Committee Discretion.  The Committee, in its discretion, may
accelerate the vesting of the balance, or some lesser portion, of the
Participant’s unvested SAR at any time, subject to the terms of the Plan and
this Agreement.  If so accelerated, this SAR will be considered vested and
exercisable as of the date specified by the Committee or an applicable written
agreement.

 

3.7           Limits on Transferability.  This SAR may be transferred solely to
a trust in which the Participant or the Participant’s spouse control the
management of the assets.  With respect to a SAR that has been transferred to a
trust, references in this Agreement to vesting and exercisability related to
such SAR shall be deemed to include such trust.  Any transfer of this SAR shall
be subject to the terms and conditions of the Plan and this Agreement and the
transferee shall be subject to the same terms and conditions as if it were the
Participant.  No interest of the Participant under this Agreement shall be
subject to attachment, execution, garnishment, sequestration, the laws of
bankruptcy or any other legal or equitable process.

 

3.8           Adjustments.  If there is any change in the Stock by reason of any
stock dividend, recapitalization, reorganization, merger, consolidation,
split-up, combination or exchange of shares of Stock, or any similar change
affecting the Stock the Committee will make appropriate and proportionate
adjustments (including relating to the Stock, other securities, cash or other
consideration which may be acquired upon exercise of this SAR) that it deems
necessary to the number and class of securities subject to this SAR, the
Conversion Price per share, and any other terms of this Agreement.  Any
adjustment so made shall be final and binding upon the Participant.

 

5

--------------------------------------------------------------------------------


 

3.9           No Rights as Stockholder.  The Participant shall have no rights as
a stockholder with respect to any shares of Stock subject to this SAR until this
SAR has been exercised and shares of Stock relating thereto have been issued and
recorded on the records of the Company or its transfer agent or registrars.

 

3.10         Corporate Transaction.  Upon the occurrence of a reorganization,
merger, consolidation, recapitalization, or similar transaction, unless
otherwise specifically prohibited under applicable laws or by the applicable
rules and regulations of any governing governmental agencies or national
securities exchanges, the Committee is authorized (but not obligated) to make
adjustments in the terms and conditions of this SAR, including without
limitation the following (or any combination thereof): (i) continuation or
assumption of this SAR by the Company (if it is the surviving company or
corporation) or by the surviving company or corporation or its parent;
(ii) substitution by the surviving company or corporation or its parent of an
award with substantially the same terms for this SAR; (iii) accelerated
exercisability and vesting with respect to this SAR immediately prior to the
occurrence of such event; (iv) upon written notice, provide that the outstanding
vested and exercisable portion of this SAR must be exercised within fifteen days
immediately prior to the scheduled consummation of the event, or such other
period as determined by the Committee (in either case contingent upon the
consummation of the event), and at the end of such period, the vested portion of
this SAR shall terminate to the extent not so exercised within the relevant
period; and (v) cancellation of all or any portion of this SAR for fair value
(in the form of cash or its equivalent (e.g., by check), other property or any
combination thereof) as determined in the sole discretion of the Committee and
which value may be zero (if the value of the underlying stock is equal to or
less than the Conversion Price), provided, that, in the case of this SAR, the
fair value may equal the excess, if any, of the value of the consideration to be
paid in the transaction to holders of the same number of shares of Stock subject
to this SAR (or, if no such consideration is paid, Fair Market Value of the
shares of Stock subject to this SAR or portion thereof being canceled) over the
aggregate Conversion Price with respect to this SAR or portion thereof being
canceled.

 

3.11         No Right to Continued Performance of Services.  This SAR shall not
confer upon the Participant any right to continue to be employed by the Company
or any of its affiliates (including, without limitation, any Parent or
Subsidiary) nor may it interfere in any way with the right of the Company or any
of its affiliates (including, without limitation, any Parent or Subsidiary) for
which the Participant performs services to terminate the Participant’s
employment at any time.

 

3.12         Compliance With Law and Regulations.  This SAR, its exercise and
the obligation of the Company to issue shares of Stock under this Agreement are
subject to all applicable federal and state laws, rules and regulations,
including those related to disclosure of financial and other information to the
Participant and to approvals by any government or regulatory agency as may be
required.  The Company shall not be required to issue or deliver any
certificates for shares of Stock prior to (A) the listing of such shares on any
stock exchange on which the Stock may then be listed and (B) the completion of
any registration or qualification of such shares under any federal or state law,
or any rule or regulation of any government body which the Company shall, in its
sole discretion, determine to be necessary or advisable.

 

6

--------------------------------------------------------------------------------


 

4.             Investment Representation.  The Participant must, within five
(5) days of demand by the Company furnish the Company an agreement satisfactory
to the Company in which the Participant represents that the shares of Stock
acquired upon exercise are being acquired for investment.  The Company will have
the right, at its election, to place legends on the certificates representing
the shares of Stock so being issued with respect to limitations on
transferability imposed by federal and/or state laws, and the Company will have
the right to issue “stop transfer” instructions to its transfer agent.

 

5.             Participant Bound by Plan.  The Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof as amended from time to time.

 

6.             Withholding.  The Company or any Parent or Subsidiary shall have
the right and is hereby authorized to withhold, any applicable withholding taxes
in respect of this SAR, its grant, vesting or otherwise, and to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such withholding taxes, which may include,
without limitation, reducing the number of shares otherwise distributable to the
Participant by the number of shares of Stock whose Fair Market Value is equal to
the amount of tax required to be withheld by the Company or a Parent or
Subsidiary as a result of the grant or exercise or otherwise of this SAR.

 

7.             Notices.  Any notice hereunder to the Company must be addressed
to:  MGM Resorts International, 3600 Las Vegas Boulevard South, Las Vegas,
Nevada 89109, Attention:  2005 Omnibus Incentive Plan Administrator, and any
notice hereunder to the Participant must be addressed to the Participant at the
Participant’s last address on the records of the Company, subject to the right
of either party to designate at any time hereafter in writing some other
address.  Any notice shall be deemed to have been duly given on personal
delivery or three (3) days after being sent in a properly sealed envelope,
addressed as set forth above, and deposited (with first class postage prepaid)
in the United States mail.

 

8.             Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the parties hereto with regard to the subject matter
hereof and shall supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied, and
including, without limitation, any employment agreement between the Participant
and the Company or any of its affiliates (including, without limitation, any
Parent or Subsidiary) whether previously entered into, currently effective or
entered into in the future that provides terms and conditions for equity awards)
which relate to the subject matter hereof.

 

9.             Waiver.  No waiver of any breach or condition of this Agreement
shall be deemed a waiver of any other or subsequent breach or condition whether
of like or different nature.

 

10.          Participant Undertaking.  The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or this SAR pursuant to this
Agreement.

 

7

--------------------------------------------------------------------------------


 

11.          Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and agreed in
writing to be joined herein and be bound by the terms hereof.

 

12.          Governing Law.  The parties hereto agree that the validity,
construction and interpretation of this Agreement shall be governed by the laws
of the state of Nevada.

 

13.          Arbitration.  Except as otherwise provided in Exhibit A to this
Agreement (which constitutes a material provision of this Agreement), disputes
relating to this Agreement shall be resolved by arbitration pursuant to
Exhibit A hereto.

 

14.          Amendment.  This Agreement may not be altered, modified, or amended
except by written instrument signed by the parties hereto; provided that the
Company may alter, modify or amend this Agreement unilaterally if such change is
not materially adverse to the Participant or to cause this Agreement to comply
with applicable law.

 

15.          Severability.  The provisions of this Agreement are severable and
if any portion of this Agreement is declared contrary to any law, regulation or
is otherwise invalid, in whole or in part, the remaining provisions of this
Agreement shall nevertheless be binding and enforceable.

 

16.          Execution.  Each party agrees that an electronic, facsimile or
digital signature or an online acceptance or acknowledgment will be accorded the
full legal force and effect of a handwritten signature under Nevada law.  This
Agreement may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

17.          Variation of Pronouns.  All pronouns and any variations thereof
contained herein shall be deemed to refer to masculine, feminine, neuter,
singular or plural, as the identity of the person or persons may require.

 

18.          Tax Treatment.  The Participant shall be responsible for all taxes
with respect to this SAR.  This SAR is intended to comply with or be exempt from
Section 409A of the Code and, accordingly, to the maximum extent permitted, this
SAR shall be interpreted to be in compliance therewith.  However, the Company
makes no guarantee regarding the tax treatment of this SAR and none of the
Company, any Subsidiaries, Parent or affiliates, nor any of their employees or
representatives shall have any liability to the Participant with respect
thereto.

 

*         *         *

 

[The remainder of this page is left blank intentionally.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Freestanding Stock
Appreciation Right Agreement as of the date first written above.

 

 

MGM RESORTS INTERNATIONAL

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

By:

 

 

Name:

 

[Signature Page to Freestanding Stock Appreciation Right Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ARBITRATION

 

This Exhibit A sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit A shall be considered a part
of the Agreement.

 

1.                                      Except for a claim by either Participant
or the Company for injunctive relief where such would be otherwise authorized by
law, any controversy or claim arising out of or relating to the Agreement or the
breach hereof including without limitation any claim involving the
interpretation or application of the Agreement or the Plan, shall be submitted
to binding arbitration in accordance with the employment arbitration rules then
in effect of the Judicial Arbitration and Mediation Service (“JAMS”), to the
extent not inconsistent with this paragraph.  This Exhibit A covers any claim
Participant might have against any officer, director, employee, or agent of the
Company, or any of the Company’s subsidiaries, divisions, and affiliates, and
all successors and assigns of any of them.  The promises by the Company and
Participant to arbitrate differences, rather than litigate them before courts or
other bodies, provide consideration for each other, in addition to other
consideration provided under the Agreement.

 

2.                                      Claims Subject to Arbitration.  This
Exhibit A contemplates mandatory arbitration to the fullest extent permitted by
law.  Only claims that are justiciable under applicable state or federal law are
covered by this Exhibit A.  Such claims include any and all alleged violations
of any state or federal law whether common law, statutory, arising under
regulation or ordinance, or any other law, brought by any current or former
employees.

 

3.                                      Non-Waiver of Substantive Rights.  This
Exhibit A does not waive any rights or remedies available under applicable
statutes or common law.  However, it does waive Participant’s right to pursue
those rights and remedies in a judicial forum.  By signing the Agreement and the
acknowledgment at the end of this Exhibit A, the undersigned Participant
voluntarily agrees to arbitrate his or her claims covered by this Exhibit A.

 

4.                                      Time Limit to Pursue Arbitration;
Initiation: To ensure timely resolution of disputes, Participant and the Company
must initiate arbitration within the statute of limitations (deadline for
filing) provided for by applicable law pertaining to the claim.  The failure to
initiate arbitration within this time limit will bar any such claim.  The
parties understand that the Company and Participant are waiving any longer
statutes of limitations that would otherwise apply, and any aggrieved party is
encouraged to give written notice of any claim as soon as possible after the
event(s) in dispute so that arbitration of any differences may take place
promptly.  The parties agree that the aggrieved party must, within the time
frame provided by this Exhibit A, give written notice of a claim pursuant to
Section 6 of the Agreement.  In the event such notice is to be provided to the
Company, the Participant shall provide a copy of such notice of a claim to the
Company’s Executive Vice President and General Counsel.  Written notice shall
identify and describe the nature of the claim, the supporting facts and the
relief or remedy sought.

 

1

--------------------------------------------------------------------------------


 

5.                                      Selecting an Arbitrator: This Exhibit A
mandates Arbitration under the then current rules of the Judicial Arbitration
and Mediation Service (JAMS) regarding employment disputes.  The arbitrator
shall be either a retired judge or an attorney experienced in employment law and
licensed to practice in the state in which arbitration is convened.  The parties
shall select one arbitrator from among a list of three qualified neutral
arbitrators provided by JAMS.  If the parties are unable to agree on the
arbitrator, each party shall strike one name and the remaining named arbitrator
shall be selected.

 

6.                                      Representation/Arbitration Rights and
Procedures:

 

a.              Participant may be represented by an attorney of his/her choice
at his/her own expense.

 

b.              The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of Nevada (without regard to its choice of law
provisions) and/or federal law when applicable.  In all cases, this Exhibit A
shall provide for the broadest level of arbitration of claims between the
Company and Participant under Nevada or applicable federal law.  The arbitrator
is without jurisdiction to apply any different substantive law or law of
remedies.

 

c.               The arbitrator shall have no authority to award non-economic
damages or punitive damages except where such relief is specifically authorized
by an applicable state or federal statute or common law.  In such a situation,
the arbitrator shall specify in the award the specific statute or other basis
under which such relief is granted.

 

d.              The applicable law with respect to privilege, including
attorney-client privilege, work product, and offers to compromise must be
followed.

 

e.               The parties shall have the right to conduct reasonable
discovery, including written and oral (deposition) discovery and to subpoena
and/or request copies of records, documents and other relevant discoverable
information consistent with the procedural rules of JAMS.  The arbitrator shall
decide disputes regarding the scope of discovery and shall have authority to
regulate the conduct of any hearing and/or trial proceeding.  The arbitrator
shall have the right to entertain a motion to dismiss and/or motion for summary
judgment.

 

f.                The parties shall exchange witness lists at least 30 days
prior to the trial/hearing procedure.  The arbitrator shall have subpoena power
so that either Participant or the Company may summon witnesses.  The arbitrator
shall use the Federal Rules of Evidence.  Both parties have the right to file a
post hearing brief.  Any party, at its own expense, may arrange for and pay the
cost of a court reporter to provide a stenographic record of the proceedings.

 

g.               Any arbitration hearing or proceeding shall take place in
private, not open to the public, in Las Vegas, Nevada.

 

7.                                      Arbitrator’s Award: The arbitrator shall
issue a written decision containing the specific issues raised by the parties,
the specific findings of fact, and the specific conclusions of law.  The award
shall be rendered promptly, typically within 30 days after conclusion of the
arbitration hearing, or the submission of post-hearing briefs if requested.  The

 

2

--------------------------------------------------------------------------------


 

arbitrator may not award any relief or remedy in excess of what a court could
grant under applicable law.  The arbitrator’s decision is final and binding on
both parties.  Judgment upon an award rendered by the arbitrator may be entered
in any court having competent jurisdiction.

 

a.              Either party may bring an action in any court of competent
jurisdiction to compel arbitration under this Exhibit A and to enforce an
arbitration award.

 

b.              In the event of any administrative or judicial action by any
agency or third party to adjudicate a claim on behalf of Participant which is
subject to arbitration under this Exhibit A, Participant hereby waives the right
to participate in any monetary or other recovery obtained by such agency or
third party in any such action, and Participant’s sole remedy with respect to
any such claim shall be any award decreed by an arbitrator pursuant to the
provisions of this Exhibit A.

 

8.                                      Fees and Expenses: The Company shall be
responsible for paying any filing fee and the fees and costs of the arbitrator;
provided, however, that if Participant is the party initiating the claim,
Participant will contribute an amount equal to the filing fee to initiate a
claim in the court of general jurisdiction in the state in which Participant is
(or was last) employed by the Company.  Participant and the Company shall each
pay for their own expenses, attorney’s fees (a party’s responsibility for
his/her/its own attorney’s fees is only limited by any applicable statute
specifically providing that attorney’s fees may be awarded as a remedy), and
costs and fees regarding witness, photocopying and other preparation expenses. 
If any party prevails on a statutory claim that affords the prevailing party
attorney’s fees and costs, or if there is a written agreement providing for
attorney’s fees and/or costs, the arbitrator may award reasonable attorney’s
fees and/or costs to the prevailing party, applying the same standards a court
would apply under the law applicable to the claim(s).

 

9.                                      The arbitration provisions of this
Exhibit A shall survive the termination of Participant’s employment with the
Company and the expiration of the Agreement.  These arbitration provisions can
only be modified or revoked in a writing signed by both parties and which
expressly states an intent to modify or revoke the provisions of this Exhibit A.

 

10.                               The arbitration provisions of this Exhibit A
do not alter or affect the termination provisions of this Agreement.

 

11.                               Capitalized terms not defined in this
Exhibit A shall have the same definition as in the Agreement to which this is
Exhibit A.

 

12.                               If any provision of this Exhibit A is adjudged
to be void or otherwise unenforceable, in whole or in part, such adjudication
shall not affect the validity of the remainder of Exhibit A.  All other
provisions shall remain in full force and effect.

 

3

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

BOTH PARTIES ACKNOWLEDGE THAT:  THEY HAVE CAREFULLY READ THIS EXHIBIT A IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT A CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE FREESTANDING STOCK APPRECIATION RIGHT AGREEMENT BETWEEN THE
PARTIES TO WHICH IT IS EXHIBIT A, AND THEY AGREE TO ABIDE BY ITS TERMS.

 

The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit A, they are waiving the right to pursue claims covered by this Exhibit A
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury.  It is specifically understood that this
Exhibit A does not waive any rights or remedies which are available under
applicable state and federal statutes or common law.  Both parties enter into
this Exhibit A voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit A.

 

Participant further acknowledges that Participant has been given the opportunity
to discuss this Exhibit A with Participant’s private legal counsel and that
Participant has availed himself/herself of that opportunity to the extent
Participant wishes to do so.

 

*          *          *

 

[The remainder of this page is left blank intentionally.]

 

4

--------------------------------------------------------------------------------